Case: 5:18-cv-00417-MAS Doc #: 104 Filed: 11/14/19 Page: 1 of 1 - Page ID#: 988




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    LEXINGTON

 MARGARET TRACYE COOPER,                          )
                                                  )
                                                  )
                                                  )
        Plaintiff,                                )             NO. 18-CV-417-MAS
                                                  )
 v.                                               )                     ORDER
                                                  )
 STEAK ‘N SHAKE, INC.,                            )
                                                  )
                                                  )
        Defendant.                                )


                                       ***********


       Upon motion of Defendant Steak ‘n Shake, Inc. to exclude subsequent remedial measures

(DE 38), the Court having heard arguments of counsel prior to the start of the jury trial on

November 12, 2019, and being otherwise sufficiently advised,

       IT IS ORDERED that the motion (DE 38) is DENIED, without prejudice, for the reasons

previously stated on the record.

       This the 14th day of November, 2019.
